*453Opinion by
Oliver, C. J.
It was stipulated that the items marked “A” consist of kidskin plates similar in all material respects to those the subject of Kung Chen Fur Corpn. v. United States (29 Cust. Ct. 266, C. D. 1480); that the items marked “D” consist of dogskins the same as those involved in S. M. Brachman & Co. et al. v. United States (5 Cust. Ct. 153, C. D. 389); and that the items marked “G” consist of goatskins the same as those involved in United States v. Winograd Bros., Inc. (32 C. C. P. A. 153, C. A. D. 302). Accepting this stipulation as a statement of fact and following the cited decisions, the claim for free entry under paragraph 1681 was sustained.
Ford, J., concurred.
Mollison, J., dissented for the reasons set forth in his dissenting opinion in C. D. 1480, supra, only insofar as the items marked “A” are concerned.